                        IN TIIB UNITED STATES DISTRICT COURT
                    FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. S:18-CT-3114-D


ALAN WADE JOHNSON,                          )
                                            )
                             Plaintiff,     )
                                            )
                   v.                       )                 ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                             Defendant.     )


       OnJanuary28, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") [D.E. 14], and recommended dismissing Alan Wade Johnson's ("Johnson" or "plaintiff'')

civil action under the Federal Torts Claim Act ("FTCA"), 28 U.S.C. § 2672, et~, for failure to state

a claim. On February S, 2019, Johnson objected to the M&R [D.E. 15].

       "The Federal Magistrates Act requires a district court to make a de novo determination ofthose

portions ofthe magistrate judge's report or specified proposed findings or recommendations to which

objection is made." Diamond v. ColonialLife&Accidentlns. Co.,416F.3d310, 315 (4th Cir. 200S)

(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

31 S (quotation omitted).

       Johnson contends that the commissary at the Federal Correctional Institution in Butner, North

Carolina does not sell a sufficient selection of stamps and seeks monetary damages and injunctive

relief. This claim, however, falls within the FTCA's discretionary function exception. See 28 U.S.C.
§ 2680(a); United States v. Gaub~ 499 U.S. 315, 322-25 (1991); United States v. Varig Airlines,

467 U.S. 797, 808, 814 (1984); Calderon v. United States, 123 F.3d 947, 950 (7th Cir. 1997); Janis

v. United States, No. 1:06-CV-1613-SEB-JMS, 2009 WL 564207, at *12 (S.D. Ind. Mar. 4, 2009)

(unpublished). Thus, the court lacks jurisdiction to hear Johnson's claim. See Holbrook v. United

States, 673 F.3d 341,345 (4th Cir. 2012); Williams v. United States, 50 F.3d 299, 304--05 (4th Cir.

1995). Accordingly, the court dismisses Johnson's FTCA complaint.

       In sum, the court OVERRULES Johnson's objections [D.E. 15], ADOPTS the conclusions in

the M&R [D.E. 14], and DISMISSES Johnson's complaint [D.E. 1]. The clerk shall close the case.

      SO ORDERED. This~ day of April 2019.



                                                       JSC.DEVERID
                                                       United States District Judge




                                                2
